UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 8, 2013 STRATTEC SECURITY CORPORATION (Exact name of registrant as specified in charter) Wisconsin (State or other jurisdiction of incorporation) 0-25150 39-1804239 (Commission File Number) (I.R.S. Employer I.D. Number) 3333 West Good Hope Road Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) (414) 247-3333 (Registrant's telephone number; including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07. Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting (the "Annual Meeting") of Shareholders of STRATTEC SECURITY CORPORATION (the "Company") was held on October 8, 2013.A total of 3,456,096 shares of the Company's Common Stock, par value $0.01 per share, were eligible and entitled to vote at the Annual Meeting.The matters voted on at the Annual Meeting were as follows: 1. Proposal 1: Election of Director: The following individual, who was nominated for election to the Board of Directors, was elected by the shareholders at the Annual Meeting for a term of three years expiring at the 2016 annual meeting of shareholders. Name Votes For Votes Withheld Broker Non-Votes Frank J. Krejci 2,677,151 80,821 0 The nomination of the above listed director was made by the Board of Directors and no other nominations were made by any shareholder. Mr. Krejci was completing a three year term as a member of the Board of Directors at the date of the Annual Meeting. The terms of the following directors continued after the Annual Meeting: Michael J. Koss (until the 2014 Annual Meeting of Shareholders) and David R. Zimmer (until the 2014 Annual Meeting of Shareholders); and Harold M. Stratton II (until the 2015 Annual Meeting of Shareholders) and Thomas W. Florsheim, Jr. (until the 2015 Annual Meeting of Shareholders). 2. Proposal 2: Advisory (non-binding) vote on the executive compensation awarded to the Company's named executive officers: The shareholders voted at the Annual Meeting in favor of the compensation of the Company's named executive officers as disclosed in the Proxy Statement for the Annual Meeting. Votes For Votes Against Abstentions Broker Non-Votes 2,128,446 16,367 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STRATTEC SECURITY CORPORATION Date:October 8, 2013 By: _/s/ Patrick J. Hansen Patrick J. Hansen, Senior Vice President and Chief Financial Officer
